Citation Nr: 9928100	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic bilateral 
knee disability.

3.  Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) New Orleans 
Regional Office (RO) September 1997 rating decision which 
denied service connection for hypertension, low back and 
bilateral knee disabilities.

At his July 1999 Travel Board hearing, the veteran submitted 
evidence which was not previously of record, consisting of 
copies of private medical records from July 1995 to July 
1999.  Initial consideration of this additional evidence by 
the RO was waived, in writing, by the veteran pursuant to 
38 C.F.R. § 20.1304(c) (1998), and the Board may therefore 
consider it in the first instance.  Although more evidence 
was submitted in September 1999 (including records from Drs. 
S. Kothapalli, M. Mounir, P. Hubbell, and the Social Security 
Administration (SSA)), unaccompanied by a § 1304(c) waiver, 
the Board finds that it is not pertinent to the veteran's 
claim of service connection for hypertension as it merely 
includes a diagnosis thereof.  The current existence of 
hypertension is not a fact in dispute in this matter as it 
has already been established by other evidence.  Accordingly, 
the Board finds no basis to return the matter of service 
connection for hypertension to the RO for initial 
consideration of the recently submitted evidence.  Insofar as 
the recently submitted evidence pertains to the claims of 
service connection for low back and bilateral knee 
disabilities, the RO should review such evidence in the first 
instance (as other considerations, discussed below, warrant a 
remand of such claims).




FINDINGS OF FACT

1.  Hypertension was not evident in active service or for 
many years thereafter, and competent medical evidence does 
not show that the currently diagnosed hypertension is linked 
to service or any incident occurring therein.

2.  It is plausible that the veteran's current bilateral knee 
disabilities may be linked to his period of active service.

3.  It is plausible that his current low back disability may 
be linked to his period of active service.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for hypertension.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of service connection for chronic bilateral 
knee disabilities is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of service connection for a chronic low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be allowed on a presumptive basis 
for arthritis and certain cardiovascular-renal diseases 
including hypertension, if the pertinent disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  
Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any 
report or clinical finding indicating the presence of 
hypertension; on pre-induction medical examination in August 
1965, his blood pressure was 138/76; on examination, he 
reported a history of left knee contusion, but no pertinent 
clinical finding was evident on examination.  In December 
1966, he indicated that he experienced pain and cracking 
sensation involving both knees.  In February 1968, he 
reported experiencing low back pain "from work."  On 
service separation medical examination in March 1968, he 
reported a history of pain or pressure in chest, but on 
examination, his blood pressure was 130/80; he also reported 
experiencing occasional instability involving the left knee, 
but no pertinent clinical findings were noted on examination.  

In February 1997, M. Berard, Ph.D., indicated that the 
veteran underwent bilateral knee replacement surgery in 
September 1996 and continued to experience symptoms of 
bilateral knee and low back pain.  

In June 1997, M. Mehta, M.D., indicated that the veteran had 
a history of hypertension, hypercholesteremia, and low back 
and knee pain since October 1993.  A clinical study in 
October 1993 reportedly revealed the presence of 
osteoarthritis involving the right knee; a magnetic resonance 
imaging (MRI) study of the lumbosacral spine in December 1993 
reportedly revealed the presence of pseudo-herniation of the 
posterior disc margin at L4-5.  

On VA medical examination in August 1997, it was indicated 
that the veteran did not have a history of angina or heart 
attack; since 1985, he reportedly knew that he had 
hypertension.  He indicated that he experienced bilateral 
knee pain since high school, noting that the pain increased 
in severity during active service; reportedly, he underwent 
right and left total knee replacement in September 1996 but 
continued to experience problems with the knees.  Reportedly, 
he sustained a low back injury in a dredging accident in 1977 
and continued to experience low back pain since that time; he 
indicated that an X-ray study of the low back in 1977 
revealed the presence of a birth-defect.  On examination, 
hypertension, status post bilateral total knee replacement, 
and status post lumbar trauma with lumbar arthralgia were 
diagnosed.

On VA orthopedic examination in August 1997, the veteran 
indicated that he experienced bilateral knee and low back 
pain (noting that he underwent total knee replacement in 1996 
and that he had a history of bulging disc at L5).  X-ray 
study of the lumbar spine revealed degenerative changes from 
L3 to S1 with mild narrowing of the inter-disc space at L4 to 
L5 and L5 to S1, and first degree anterior spondylolisthesis 
of L5 over S1 spondylolysis of L5 pars articularis; a study 
of the knees revealed post surgical changes (status post 
total knee replacement).  

In July 1999, Dr. Berard suggested that the veteran had a 
"lifelong history of lumbar and knee complications which 
have required bilateral knee joint replacements."  He opined 
that the veteran's "orthopedic condition" preexisted his 
Vietnam service but his service in Vietnam was identified as 
a major contributor to the deterioration of his orthopedic 
condition.  

Medical records from J. Schutte, M.D., from July 1995 to July 
1999 reveal intermittent treatment associated with low back 
and bilateral knee pain, and include reports of history of 
hypertension.  On examination in July 1995, the veteran 
indicated that he had a long history of low back and knee 
pain, noting that he hurt his low back many years ago and 
experienced pain since that time.  Reportedly, he experienced 
problems with his knees prior to December 1992 (at which time 
he appears to have sustained knee injury in a motor vehicle 
accident) requiring medical treatment; on examination, 
chronic disabilities involving the low back and both knees 
were diagnosed; Dr. Schutte indicated that the veteran had 
significant spondylolisthesis at L5-S1 and bilateral varus 
deformities of both knees for many years.  In September 1996, 
he had bilateral total knee replacement surgery.  A July 1999 
MRI study of the lumbar spine revealed disc herniation at L5-
S1, disc bulge/protrusion at L4-5 and L3-4, and grade I 
spondylolisthesis at L5.

At a July 1999 Travel Board hearing, the veteran testified 
that he had hypertension since active service (now requiring 
medication), believing that it had its onset as a result of 
exposure to combat-related tension in Vietnam.  He indicated 
that he initially sought treatment for hypertension in 
October 1993.  He believed that he had a low back defect 
since birth, but noted that he did not experience any 
symptomatology prior to service, and suggested that his low 
back disability was aggravated by service; reportedly, he was 
involved in a dredging accident in 1976 or 1977 requiring 
medical treatment.  He indicated that he experienced 
bilateral knee problems since combat-service in Vietnam.  He 
suggested that he sustained right knee bruising in a motor 
vehicle accident in December 1992 (not requiring 
hospitalization or extensive treatment), that he underwent 
bilateral total knee replacement in 1996, and that he was in 
receipt of SSA disability benefits due to his low back and 
knee disabilities.  He identified various healthcare 
providers who reportedly treated him for his knee and low 
back disabilities over the years.  

Not well grounded claim

Based on the entire evidence of record, as discussed above, 
the Board finds that the claim of service connection for 
hypertension is not well grounded.  Initially, the Board 
notes that although the veteran is competent to state that he 
sustained personally observable injury in service and to 
describe personally observable symptoms following such 
injury, he is not competent, as a lay person, to make a 
medical diagnosis of chronic disability or to relate a 
medical disorder to a specific cause.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.  Thus, he 
is not competent to provide a medical diagnosis of 
hypertension or to conclude, in clinical terms, that the 
currently diagnosed hypertension is related to active service 
or any incident occurring therein.  To establish service 
connection for a chronic disability, competent medical 
evidence providing a nexus between the current disability and 
service is required.  See Caluza, 7 Vet. App. 498.  

Although there is a current medical diagnosis of hypertension 
(see VA medical examination report in August 1997) and the 
disease appears to have been initially diagnosed in 1993 (see 
Dr. Mehta's June 1997 records), hypertension was not 
clinically evident in service or for many years thereafter; 
on service separation medical examination in March 1968, his 
blood pressure was 130/80.  

The Board is mindful of the veteran's contentions that there 
is a causal link between his current hypertension and 
tension-laden combat service in Vietnam.  However, the only 
evidence of record specifically linking hypertension to 
service consists of his own contentions.  Such evidence is 
insufficient to well ground the claim because, as discussed 
above, he is not shown to be competent to offer evidence 
requiring medical experience and specialized medical 
knowledge and skill.  Grottveit, 5 Vet. App. at 93.  

Generally, in order for a claim to be well grounded, medical 
evidence of nexus between a current disability and service is 
required.  In Libertine, 9 Vet. App. 521, it was held that 
certain disabilities are susceptible to observation by lay 
persons, thus warranting the grant of service connection 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that while the veteran 
is capable of describing tension to which he was exposed in 
service, he is not competent to establish the required nexus 
between service and the onset of hypertension many years 
thereafter.

Assuming, without deciding, that 38 U.S.C.A. § 1154(b) 
applies to this claim, the claim of service connection for 
hypertension nevertheless remains not well grounded because, 
as discussed above, the veteran is not competent to provide a 
medical diagnosis of hypertension or to relate its onset 
(many years after service) to any specific cause.

Although the veteran's claim has been considered and denied 
by the Board on a ground different from that of the RO, which 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.



The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Well grounded claims

Based on the entire evidence of record, as discussed above, 
the Board finds that the claims of service connection for 
chronic low back and bilateral knee disabilities are well 
grounded in that they are plausible and capable of 
substantiation.  38 U.S.C.A. § 5107(a).  This finding is 
based on the veteran's assertion that he sustained trauma to 
the low back and both knees during service, resulting in 
recurrent pain and discomfort which he has experienced since 
that time.  The Board notes that although he is not competent 
to provide a medical diagnosis of a chronic disability or to 
relate the current low back and/or knee disabilities to a 
specific cause, he is competent to state that he sustained 
injury in service and that he has experienced personally 
observable symptomatology since that time (his credibility in 
that regard is presumed).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  His contention regarding in-service 
manifestation of low back and bilateral knee symptomatology 
is corroborated by his service medical records, as discussed 
above.

Although the available evidence of record indicates that the 
veteran sustained bilateral knee and low back injuries after 
service, and that his current chronic disabilities may be 
related to such post service injuries, the evidence also 
suggests that low back and/or bilateral knee disabilities may 
have existed prior to his post service injuries (see July 
1999 report from Dr. Berard and medical records from Dr. 
Schutte).  Thus, his claims of service connection for chronic 
low back and right lower extremity disabilities are capable 
of substantiation.




ORDER

Service connection for hypertension is denied.

The claims of service connection for chronic low back and 
bilateral knee disability are well grounded.


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which duty includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Although he was afforded VA medical and orthopedic 
examination in August 1997, at which time chronic low back 
and bilateral knee disabilities were diagnosed, the examiners 
did not provide an opinion regarding the etiology of such 
disabilities.  Thus, the Board is of the opinion that another 
VA orthopedic examination should be performed, in conjunction 
with the examiner's review of the claims file, to determine 
the origins of the current low back and bilateral knee 
disabilities.  Suttmann v. Brown, 5 Vet. App. 127, 137 
(1993).

Moreover, at his July 1999 Travel Board hearing, the veteran 
identified various medical care providers who treated him for 
the claimed low back and knee disabilities since service, 
including the Gary Memorial Hospital in Breaux Bridge, Dr. 
LaBlanc, and Drs. Blanda and Cobb in Lafayette, and Dr. 
Watermarr in New Orleans.  Thus, all available outstanding 
treatment records should be secured and associated with the 
veteran's claims folder.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (when VA is on notice of the existence and relevance 
of evidence, it must obtain same prior to issuing a 
decision).

Finally, the evidence of record indicates that the veteran is 
in receipt of SSA disability benefits due to, in pertinent 
part, his low back and bilateral knee disabilities (as 
evidenced by SSA disability determination notice dated in 
June 1997, submitted to the Board in September 1999).  
Although a decision of the SSA is not controlling for 
purposes of VA adjudications, it is pertinent to a complete 
and equitable adjudication of the veteran's claim.  Thus, 
medical records forming the basis for the award of SSA 
benefits must be added to the claims file prior to resolution 
of this claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses, and dates 
of treatment of medical care providers 
who treated him for low back and knee 
disabilities since service.  After any 
necessary authorization is obtained from 
him, any such pertinent records of 
treatment (not already of record) should 
be obtained by the RO and added to the 
claims folder, particularly records from 
the Gary Memorial Hospital in Breaux 
Bridge, Dr. LaBlanc, and Drs. Blanda and 
Cobb in Lafayette, and from Dr. 
Watermarr in New Orleans.  

2.  The RO should contact the SSA and 
secure for the claims folder copies of 
records pertinent to the veteran's claim 
for SSA benefits, as well as the medical 
records relied on concerning that claim.  
38 U.S.C.A. § 5106 (West 1991).

3.  Then, the veteran should be afforded 
another VA orthopedic examination to 
determine the etiology of all low back 
and bilateral knee disabilities now 
present.  The claims folder must be made 
available to the examiner for review in 
conjunction with this request for 
medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  
The examiner should be asked to provide 
an opinion as to whether it is as likely 
as not that any low back and/or 
bilateral knee disability found is 
causally related to service (to the 
extent possible, the examiner should be 
asked to comment on whether in-service 
low back or knee pathology may be 
distinguished from post-service 
pathology, and if so, the examiner 
should be requested to explain such 
distinction).  If it is determined that 
any low back and/or knee disability 
preexisted the veteran's active service 
period, the examiner should provide an 
opinion whether any such disability 
underwent permanent increase in 
disability during service (aggravation) 
and, if so, whether such permanent 
increase in disability during service 
was beyond the natural progress of the 
disease.  If any of the foregoing cannot 
be determined, the examiner should so 
state for the record.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions, remedial 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.  



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals






